Exhibit 10.1

EIGHTH LEASE AMENDMENT

This EIGHTH LEASE AMENDMENT (this “Eighth Amendment”) is made and entered into
as of the 1st day of October 2014 by and between 233 S. WACKER LLC, a Delaware
limited liability company (“Landlord”), and HEIDRICK & STRUGGLES, INC., a
Delaware corporation (“Tenant”).

W I T N E S S E T H:

WHEREAS, Landlord’s predecessor in interest and Tenant entered into that certain
Lease dated as of January 24, 1996 (the “Original Lease”) pursuant to which
Tenant leased certain premises in the building (the “Building”) located on the
real property commonly known as 233 South Wacker Drive, Chicago, Illinois;

WHEREAS, the Original Lease was amended by that certain First Amendment to Lease
dated as of January 28, 1998, that certain Second Amendment to Lease dated as of
October 12, 2000, that certain Third Amendment to Lease dated as of January 18,
2001, that certain Fourth Amendment to Lease dated as of June 1, 2002, that
certain Fifth Lease Amendment dated as of September 30, 2005, that certain Sixth
Lease Amendment dated as of December 30, 2005 and that certain Seventh Lease
Amendment dated as of February 28, 2011 (collectively the “Amendments”; the
Amendments together with the Original Lease are collectively referred to herein
as the “Amended Lease”; and the Amended Lease, together with this Eighth
Amendment, shall be referred to herein as the “Lease”);

WHEREAS, Tenant presently leases all of the 42nd floor (being 52,691 square feet
of Rentable Area) and 27,921 square feet of Rentable Area on the 70th floor of
the Building (together, the “Existing Premises”) as more particularly set forth
in the Amended Lease, the Term of which presently expires as of September 30,
2015; and

WHEREAS, Tenant desires to relocate from the Existing Premises to the entire
49th floor of the Building (being 53,894 square feet of Rentable Area) and to
extend the Term of the Lease and Landlord desires to accommodate Tenant.

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, it
is mutually agreed by and between Landlord and Tenant as follows:

1. Recitals; Defined Terms. The preambles to this Eighth Amendment are hereby
incorporated into the body of this Eighth Amendment as if restated herein. All
capitalized terms used herein and not otherwise defined herein shall have the
same meanings as are ascribed to such terms in the Amended Lease.

2. Extension of Term. The Term of the Lease is hereby extended to September 30,
2026 and accordingly, the defined term “Termination Date” as used in the Lease
is amended to mean September 30, 2026. The period October 1, 2015 through
September 30, 2026 is herein referred to as the “Extension Term”.



--------------------------------------------------------------------------------

3. Substitution of Premises; Condition of 49th Floor Premises. (a) Effective as
of the Delivery Date (hereinafter defined), Landlord hereby leases to Tenant and
Tenant hereby leases from Landlord the 53,894 square feet of Rentable Area on
the 49th floor of the Building depicted on Exhibit A attached hereto and made a
part hereof (the “49th Floor Premises”) for the balance of the Term. Landlord
represents and warrants that the square footage of the 49th Floor Premises has
been determined in accordance with ANSI/BOMA Z65.1.1996 and shall not be
remeasured during the Term. From and after the Delivery Date the 49th Floor
Premises shall be governed by all of the terms of the Lease as if the 49th Floor
Premises were originally set forth in the Lease and the defined term Premises as
used in the Lease shall include the 49th Floor Premises; provided, however, that
in no event shall Tenant be obligated to pay Rent for the 49th Floor Premises
until required to do so pursuant to Section 5 below.

(b) Landlord shall deliver the 49th Floor Premises in “as-is” condition, but
with the work set forth on Exhibit C attached hereto and made a part hereof (the
“Delivery Condition”) completed. As used herein, the term “Delivery Date” shall
mean the date upon which the 49th Floor Premises are delivered to Tenant in the
Delivery Condition, which date shall, subject to Unavoidable Delays (hereinafter
defined), be November 1, 2014; provided, however, that at any time after the
date on which this Eighth Amendment is fully executed and delivered by both
Landlord and Tenant, Tenant may elect an earlier date by providing Landlord with
at least sixty (60) days advance written notice (the “Early Delivery Notice”) of
such earlier date. If Tenant so elects a date prior to November 1, 2014 as the
Delivery Date, Landlord shall, subject to Unavoidable Delays, deliver the 49th
Floor Premises to Tenant on the date which is the later to occur of (x) the date
referenced in Tenant’s Early Delivery Notice and (y) the date which is sixty
(60) days following Landlord’s receipt of Tenant’s Early Delivery Notice, but in
no event later than November 1, 2014. Landlord shall deliver written notice (the
“Delivery Date Notice”) to Tenant of the Delivery Date no later than five days
prior to the Delivery Date. Tenant may, within five (5) days of the Delivery
Date identify any punch list items in the Delivery Condition and Landlord shall
complete/correct such punch list items within fifteen (15) days thereafter. Any
items not on such punch list shall be deemed accepted by Tenant. The Tenant’s
taking possession of any portion of the 49th Floor Premises shall be conclusive
evidence that the 49th Floor Premises were in good order and satisfactory
condition with the Delivery Condition completed when Tenant took possession, but
for the aforesaid punchlist items.

(c) No promise of the Landlord to construct, alter, remodel or improve the 49th
Floor Premises for Tenant’s initial occupancy of the 49th Floor Premises and no
representation by Landlord or its agents respecting the condition of the 49th
Floor Premises have been made to Tenant or relied upon by Tenant other than as
may be contained in this Eighth Amendment, including, without limitation, as set
forth in Exhibit C and Exhibit D to this Eighth Amendment. Upon delivery of the
49th Floor Premises in the Delivery Condition, Tenant shall perform its
obligations relating to the construction of the 49th Floor Premises described in
the Tenant Work Letter attached hereto as Exhibit D and made a part hereof (the
“Work Letter”). Tenant agrees that Tenant shall use commercially diligent
efforts to complete Tenant’s Work (as such term is defined in the Work Letter)
and move to the 49th Floor Premises in a timely expeditious manner.



--------------------------------------------------------------------------------

(d) “Unavoidable Delays” shall mean delays or interruptions caused by strikes;
labor, material or energy shortages not in effect as of the date of this Eighth
Amendment; lockouts; failure of power; restrictive governmental laws or
regulations not in effect as of the date of this Eighth Amendment;
condemnations; riots; insurrections; war; fire or other casualty; acts of God;
and other unforeseeable events or reasons not the fault or within the reasonable
control of the party claiming the delay. Notwithstanding the foregoing, reasons
such as and including lack of money, financial inability, economic uncertainty,
failure to perform by any contractor, agent, vendor or consultant of such party
claiming the delay (unless such failure to perform by such contractor, agent,
vendor or consultant is the result of a delay described above), delays in
applying for or obtaining permits for construction or occupancy, reasonably
foreseeable governmental action or inaction, and failure to order long-lead
items sufficiently in advance of the time needed shall not be Unavoidable
Delays. Each party shall endeavor to provide notice to the other party once it
is aware of an Unavoidable Delay affecting the first party’s obligations,
provided, however, the failure of such party to do so shall have no impact
whatsoever on whether an Unavoidable Delay has occurred.

(e) Landlord shall allow Tenant reasonable access to the 49th Floor Premises
prior to the Delivery Date for design and measurement purposes provided that
Tenant gives Landlord reasonable advance notice and does not interfere with
Landlord’s completion of the Delivery Condition.

4. Surrender of Premises. (a) Tenant shall surrender the Existing Premises in
accordance with the terms hereof on or before thirty (30) days of its completion
of Tenant’s Work, but in any event no later than 120 days following the Delivery
Date (such date being herein referred to as the “Outside Delivery Date”). The
Outside Delivery Date shall be extended day for day for Unavoidable Delays and
Landlord Delays (hereinafter defined). The date upon which Tenant so surrenders
the Existing Premises is herein referred to as the “Surrender Date”. From and
after the Surrender Date, the term Premises as used in the Lease shall refer
solely to the 49th Floor Premises. Notwithstanding anything in the Amended Lease
to the contrary, including, without limitation, Section 16 thereof, in
connection with such surrender of the Existing Premises Tenant shall have no
obligation to remove any improvements or alterations in the Existing Premises,
including, without limitation, any conduit or cable for voice and/or data, but
Tenant shall be obligated to remove all furniture and equipment from the
Existing Premises and shall surrender the Existing Premises in broom clean
condition. During Tenant’s relocation from the Existing Premises to the 49th
Floor Premises, Tenant’s agents, contractors, mechanics and movers shall work in
harmony and not interfere with Landlord’s or another tenant’s agents,
contractors, and mechanics. If at any time Tenant’s agents, contractors,
mechanics or movers shall in the judgment of Landlord cause or threaten
disharmony or interference, Landlord shall have the right to request that such
agents, contractors, mechanics or movers immediately leave the Premises and the
Building.

(b) “Landlord Delays” shall mean the delay caused by Landlord’s failure to
respond to a request for approval pursuant to Section 1 of Exhibit D, and shall
be measured by the numbers of days from the date Landlord receives a request for
second notice in accordance with the provisions of Section 1 of Exhibit D
through the date on which Landlord responds to such request or is deemed to have
approved such request in accordance with the terms of Section 1 of Exhibit D.

(c) Section 16 of the Amended Lease is amended to provide that, notwithstanding
anything contained therein to the contrary, in connection with the surrender of
the 49th Floor Premises upon the expiration of the Term or upon the termination
of Tenant’s right of possession, Tenant shall have no obligation to remove any
conduit or cable for voice and/or data from the 49th Floor Premises



--------------------------------------------------------------------------------

5. Rent. (a) Notwithstanding anything in the Amended Lease to the contrary,
Tenant shall pay to Landlord all Rent and all other sums due under the Lease by
electronic wire transfer. Electronic wire transfer payments shall be made to
Capital One Bank, 1407 Broadway, New York, New York 10018, for the benefit of
233 S. Wacker LLC, ABA #021407912, Account No. 2744061249 (FEIN #27-1175316).
Landlord may from time to time designate in writing alternate payment directions
and, in such event, payments shall be made at such other place as so directed.

(b) Subject to the remainder of this Section 5 and other terms and conditions
set forth in this Eighth Amendment, it is agreed that

(i) through September 30, 2014, Tenant shall continue to pay Rent as set forth
in the Amended Lease,

(ii) from and after October 1, 2014, Tenant shall

(x) pay Base Rent in accordance with Exhibit B attached hereto and made a part
hereof (which Base Rent is calculated on 53,894 square feet of Rentable Area
notwithstanding Tenant’s occupancy during a portion of such period of the
Existing Premises (containing 80,612 square feet of Rentable Area)); and

(y) pay Additional Rent in accordance with the terms of the Lease but Tenant’s
Proportionate Share for purposes of determining Taxes payable by Tenant under
the Lease shall be 1.5265%, and Tenant’s Proportionate Share for purposes of
determining Operating Expense payable by Tenant under the Lease shall be 1.6406%
(which calculations are calculated on 53,894 square feet of Rentable Area
notwithstanding Tenant’s occupancy during a portion of such period of the
Existing Premises (containing 80,612 square feet of Rentable Area)).

(c) All Rent shall be paid in the same manner and time as set forth in Sections
2 and 3 of the Amended Lease. Landlord agrees that, subject to the remainder of
this Section 5, Tenant’s Proportionate Share shall be adjusted proportionately,
only if the number of square feet of Rentable Area in the Premises is increased
or decreased following the Surrender Date or if the aggregate amount of office
or retail space in the Building is either increased or decreased.

(d) Notwithstanding anything herein or in the Amended Lease (including, without
limitation, Section 17 of the Original Lease) to the contrary, but subject to
the provisions of the remainder of this Section 5(d), in the event Tenant fails
to surrender all or a portion of the Existing Premises as provided in Section 4
above on or before the Outside Delivery Date, Tenant shall pay Rent for both the
total square footage in the entire Existing Premises (being 80,612 square feet)
and the total square footage in the 49th Floor Premises (being 53,894 square
feet) during the period commencing on the Outside Delivery Date and continuing
during the period that Tenant retains possession of all or a portion of the
Existing Premises and the 49th Floor Premises. In such case, (x) the Base Rent
for both the Existing Premises and the 49th Floor Premises shall be computed at
the per square foot rental rates set forth on Exhibit B attached



--------------------------------------------------------------------------------

hereto (y) Additional Rent for the 49th Floor Premises shall be computed
utilizing the Proportionate Shares set forth above and (z) Additional Rent for
the Existing Premises shall be computed utilizing the Proportionate Shares for
the Existing Premises set forth in the Amended Lease. In addition, if Landlord
notifies Tenant in writing that Tenant’s failure to surrender the Existing
Premises as provided in Section 4 above may, in Landlord’s good faith judgment,
result in Landlord incurring damages, and Tenant fails to surrender all of the
Existing Premises within ten (10) days of receipt of Landlord’s notice, then
(x) the Base Rent and Additional Rent for all of the Existing Premises shall be
charged at 200% of the amounts set forth above in this Section 5(d), and Tenant
shall be liable to Landlord for all damages, costs and expenses (including,
without limitation, consequential damages) incurred as a result of such
holdover, including without limitation, any losses from Landlord’s inability to
timely fulfill its obligations to any subsequent tenants of the Premises or
portions thereof. The provisions of this Section shall not be deemed to be a
waiver of Landlord’s right to re-entry or right to regain possession by actions
at law or in equity, and any receipt of payment of the foregoing rent by
Landlord shall not be deemed a consent by Landlord to Tenant’s remaining in
possession or be construed as creating or renewing any lease term or right of
tenancy.

(e) If Tenant has surrendered the Existing Premises as provided herein, and if
Tenant is not in Default under the Lease on the date any such installment is
due, each of the monthly installments of Base Rent and Additional Rent due under
the Lease for the months of October 2015, October 2016, October 2017, October
2018, October 2019 and October 2020 shall be abated in full and shall not be
payable by Tenant (the “Extension Term Rent Abatement”). The unamortized portion
of the Extension Term Rent Abatement shall become due and owing to Landlord in
the event of a Default under the Lease.

6. Right of First Offer. All expansion rights, rights of first offer and rights
of first refusal set forth in the Amended Lease are hereby deleted in their
entirety. The following right of first offer (the “Right of First Offer”) is
added to the Lease reading as follows:

Subject to the preexisting rights of the existing tenants listed on Exhibit I
attached hereto, if at any time during the Term, any space on the 50th floor of
the Building (the “ROFO Space”) becomes available for lease and if Tenant is not
then in Default under the Lease, then Landlord shall not lease the ROFO Space to
any party without first giving Tenant (i) notice (the “ROFO Notice”) of the
availability of the ROFO Space which shall include a description and depiction
of the space, the proposed term, including the date such ROFO Space will be
available, and rental rate (including escalations, if any), abatements and
allowances, if any, and other economic concessions that Landlord believes that
it would agree to with respect to the ROFO Space (collectively the “Offered
Terms”) and such modifications to the Offered Terms which would be required if
Tenant were to exercise the Right of First Offer (hereinafter defined) on
account of the fact that the remaining Term may be longer or shorter than that
proposed by Landlord in the Offered Terms (the “Modified Offered Terms”) and
(ii) five (5) business days after the date of such notice in which to commit in
writing to lease the ROFO Space on the Modified Offered Terms for the remainder
of Term, and otherwise on the terms, covenants and conditions contained in this
Lease (the “Right of First Offer”). If Tenant fails, refuses or is otherwise
unable to commit to such a lease within the five (5) business day period,
Landlord shall have the right to lease the ROFO Space to any third party or
parties on such terms as are acceptable to Landlord, provided, however, Landlord
shall not lease such space to a third party or parties if the



--------------------------------------------------------------------------------

net effective rental rate offered to such third party or parties is less than
ninety two and one-half percent (92.5%) of the net effective rental rate
delivered to Tenant without providing another five (5) business day period for
Tenant to commit in writing to lease such ROFO Space for the remainder of the
Term upon the revised Modified Offered Terms reflecting the same net effective
rental rate as offered to such third party or parties. If Tenant commits to such
Modified Offered Terms, Landlord and Tenant shall promptly execute an amendment
to the Lease incorporating the ROFO Space into the Premises on the revised
Modified Offered Terms. The Right of First Offer is personal to the Tenant first
named in the Lease and may not be exercised by any assignee (other than a
Permitted Assignee), subtenant or transferee.

7. Option of Tenant to Terminate Lease. Subject to the conditions set forth
below, Tenant shall have the right to terminate this Lease effective as of
September 30, 2021 or as of September 30, 2022, which right must be exercised by
written notice (the “Termination Notice”) given to Landlord no later than
September 30, 2020, which Termination Notice must set forth the proposed date of
termination, i.e. September 30, 2021 or September 30, 2022 (the “Date of
Termination”). Tenant shall pay to Landlord a fee (the “Termination Fee”) equal
to the unamortized Transaction Costs (hereinafter defined) as of the Termination
Date (using an interest rate of eight percent (8%) per annum, compounded monthly
in advance). The term “Transaction Costs” as used herein shall mean the
Allowance(to the extent paid by Landlord to Tenant), the Extension Term Rent
Abatement, brokerage commissions for this Eighth Amendment and the value of the
rent savings due to the early reduction in Tenant’s square footage, plus any
rent concessions, rent abatements, tenant improvement allowances and broker’s
commissions which Landlord has incurred in connection with this Lease as a
result of Tenant’s exercise of the Right of First Offer. Attached hereto as
Exhibit F and made a part hereof is Landlord’s estimated calculation of the
Termination Fee for each of the aforesaid, Dates of Termination. At any time
upon Tenant’s request (but no more than once per calendar year) Landlord shall
provide an updated calculation of the Termination Fee for each of the aforesaid
Dates of Termination. The Termination Fee shall be payable fifty percent
(50%) upon the delivery of Tenant’s Termination Notice and fifty percent
(50%) on or before the date which is thirty (30) days prior to the Date of
Termination. If on the date that Tenant exercises its termination option or the
Date of Termination, Tenant is in Default under the Lease, then Landlord shall
have the option, upon written notice to Tenant, to declare Tenant’s election to
terminate the Lease void and of no effect. The Termination Right is personal to
the Tenant first named in the Lease and may not be exercised by any assignee
(other than a Permitted Assignee), subtenant or transferee.

8. Tenant’s Option To Renew. All options to renew the Amended Lease are hereby
deleted in their entirety. The following renewal right is added to the Lease
reading as follows:

The Tenant is hereby granted two (2) five (5) year options to renew the Lease
(“Renewal Option”). If the Tenant desires to exercise the Renewal Option, it
shall so notify the Landlord, in writing, not later than twelve (12) months
prior to the then current expiration date of the Term. Such notice shall only be
effective if delivered at a time when the Tenant is not in Default hereunder.
Within thirty (30) days following its receipt of Tenant’s notice of its desire
to exercise the Renewal Option, given at the time and in the manner provided
above, Landlord shall prepare and transmit to Tenant an appropriate amendment to
this Lease extending the Term for



--------------------------------------------------------------------------------

five (5) years (each a “Renewal Term”; the first such five (5) year period being
herein referred to as the “First Renewal Term” and the second such five (5) year
period being herein referred to as the “Second Renewal Term”) and specifying
(i) the Base Rent for such extension, which shall be the base rental rate for
tenants of comparable size and location renewing leases in first-class office
buildings located in downtown Chicago, including, but not limited to, the
Building taking into account any tenant improvement allowances, commissions,
abatements and other concessions granted as reasonably determined by Landlord
and evidenced by recent transactions which shall be disclosed to Tenant (“Market
Rent”) and (ii) that all other terms and conditions during the Renewal Term are
the same as those during the Term, except for any tenant improvement allowances,
abatements, other concessions, rights of first offer, expansion rights,
termination rights, reduction rights; and renewal rights (other than for
Tenant’s right to exercise the Renewal Option for the Second Renewal Term if
Tenant has exercised the Renewal Option for the First Renewal Term) unless
reflected in the Market Rent.

If Tenant disagrees with Landlord’s estimation of the Market Rent, it must so
notify Landlord in writing within twenty (20) days after Tenant’s receipt of
Landlord’s proposed Market Rent and Tenant shall specify Tenant’s estimation of
the Market Rent in such notice. If the parties are unable to agree on the Market
Rent for the Renewal Term within ten (10) days following Landlord’s receipt of
Tenant’s estimation of the Market Rent (such ten (10) day period being herein
referred to as the “Negotiation Period”), Tenant shall, within five (5) days
following the expiration of the Negotiation Period, elect in writing to
(x) promptly enter into binding arbitration in accordance with the provisions of
Section 9 of this Eighth Amendment or (y) revoke its right to exercise the
Renewal Option, in which case Tenant shall have no further rights under this
Section 8 (and Tenant’s exercise of the Renewal Option and any subsequent
Renewal Option shall be of no force or effect) and Landlord may lease the 49th
Floor Premises to a third party free of the provisions of this Section 8. In the
event Tenant fails to timely make such election, Tenant shall be deemed to have
elected to enter into binding arbitration in accordance with the provisions of
Section 9 of this Eighth Amendment. Once Tenant elects, or is deemed to have
elected, to enter into binding arbitration in accordance with the provisions of
Section 9 hereof, it may not revoke its exercise of the Renewal Option. Tenant
shall execute and deliver the lease amendment extending the Term (x) within
fifteen (15) days of the determination of the Market Rent, if the Market Rent is
determined by arbitration in accordance with Section 9 below or (y) within
fifteen (15) days of the determination of Market Rent, if the parties are able
to reach agreement between themselves prior to arbitration. If Tenant shall be
in Default hereunder at the commencement date of any Renewal Term, then, at
Landlord’s option, Tenant’s purported exercise of its Renewal Option and any
subsequent Renewal Option shall be of no force or effect and the Renewal Option
shall become null and void. The Renewal Options are personal to the Tenant first
named in the Lease and may not be exercised by any assignee (other than a
Permitted Assignee), subtenant or transferee.

9. Arbitration. In the event of the failure of the parties to agree as to the
Market Rent for the Renewal Term such matter shall be submitted to arbitration
as hereinafter provided. Landlord and Tenant shall each appoint a fit and
impartial person as arbitrator who shall have had at least ten (10) years’
experience in the commercial real estate industry and the downtown Chicago
office market. Such an appointment shall be signified in writing by each party
to the other. The arbitrators so appointed shall appoint a third arbitrator
having at least ten (10) years experience in the commercial real estate industry
in the downtown Chicago office market within



--------------------------------------------------------------------------------

ten (10) days after the appointment of the second arbitrator. In the case of the
failure of such arbitrators (or the arbitrators appointed as hereinafter
provided) to agree upon a third arbitrator, such third arbitrator shall be
appointed by the American Arbitration Association, or its successor, from its
qualified panel of arbitrators, and shall be a person having at least ten
(10) years’ experience in the commercial real estate industry in the downtown
Chicago office market. In the case either party shall fail to appoint an
arbitrator within a period of ten (10) days after written notice from the other
party to make such appointment, then the American Arbitration Association shall
appoint a second arbitrator having at least ten (10) years’ experience in the
commercial real estate industry in the downtown Chicago office market. In
determining Market Rent the arbitrators shall take into account all free rent
periods, improvement allowances and other concessions and all other relevant
factors.

The third arbitrator shall proceed with all reasonable dispatch to select either
Landlord’s estimate or Tenant’s estimate of the Market Rent and in no event
shall the arbitrator have the right (i) to average the Market Rent estimates
submitted by Landlord or Tenant or (ii) to choose another number The parties
shall have the right to submit to the third party arbitrator the testimony of
expert and other witnesses as well as written materials to support their
position. The decision of the arbitrator shall in any event be rendered within
thirty (30) days after his/her appointment, or within such other period as the
parties shall agree, and such decision shall be in writing and in duplicate, one
counterpart thereof to be delivered to each of the parties and shall state the
reason for such decision. The arbitration shall be conducted in accordance with
the rules of the American Arbitration Association (or its successor) and
applicable Illinois law, and the decision of the third arbitrator shall be
binding, final and conclusive on the parties. The fees of the third arbitrator
and the expenses incident to the proceedings shall be split by Landlord and
Tenant, but each party shall bear the cost of the fees of the respective counsel
and arbitrator engaged by such party, and the fees of expert witnesses and other
witnesses called for by such party.

10. Modifications. The Amended Lease is hereby amended as follows:

 

  (a) The second paragraph of Section 3(b) of the Original Lease is hereby
amended to provide that any audit to be conducted by or on behalf of Tenant may
not be performed by any auditors employed on a contingency basis.

 

  (b) The first paragraph of Section 6(a)(i) of the Original Lease is hereby
amended to read as follows:

“(i) Heating and air conditioning in the Premises from Monday through Friday ,
from 8 a.m. to 6 p.m. and on any Saturday which is not a Holiday from 8 a.m. to
1 p.m. Landlord will operate the system of distribution ducts, supply registers
and diffusers, return grilles and associated fixtures to provide in the
Premises, heating and air conditioning with capacity to provide the following
results during the business hours set forth above; which heating and air
conditioning shall, within tolerances normal in first class office buildings, be
capable of providing the following: (a) air conditioning which shall be capable
of maintaining inside space conditions of seventy-eight degrees (78°) Fahrenheit
dry bulb and fifty



--------------------------------------------------------------------------------

percent (50%) relative humidity when outside conditions are ninety-two degrees
(92°) Fahrenheit dry bulb and seventy-five degrees (75°) Fahrenheit wet bulb and
(b) heating which shall be capable of maintaining inside space conditions of not
less than seventy-two degrees (72°) Fahrenheit when outside air temperatures are
not less than minus ten degrees (-10°) Fahrenheit and not more than sixty-five
degrees (65°) Fahrenheit. The foregoing is based upon occupancy density of not
more than one (1) person per hundred (100) square feet of floor area, and a
maximum electric lighting and office machine load of five (5) watts per square
foot of floor area.”

 

  (c) Section 6(a)(ii) of the Original Lease is hereby amended to read as
follows:

“(ii) Electricity for the lighting fixtures and incidental use in the Premises
of up to five (5) watts per square foot of rentable area within the Premises.
Distribution within the Premises is at Tenant’s expense, although Tenant may use
any existing conduit system within the Premises, not being used by a building
system. All electricity used in the Premises other than for building standard
lighting fixtures shall be separately metered by a meter or meters to be
installed by ComEd, except that if a meter is currently in place Tenant may
elect to use the same. Tenant must coordinate with ComEd for the installation of
a new meter(s) or if a meter is currently in place for the necessary changes to
the ComEd account (i.e. change in name, etc.), and Landlord shall cooperate (at
no cost to Landlord) with Tenant in such coordination. Tenant agrees to pay for
such electricity directly to the utility providing such electricity. As of the
date hereof, the current electricity rate for Building standard lighting is $.52
per rentable square foot, which rate is based upon 260 hours of usage per month,
and which rate is subject to change from time to time. Tenant shall bear the
cost of providing all light fixtures and replacement of all lamps, tubes,
ballasts and starters for lighting fixtures. If Tenant’s requirements for
electricity for incidental uses exceed standard usage based on the 5 watts per
square foot of rentable area within the Premises for lighting and incidental
use, then Landlord reserves the right to require Tenant to install the conduit,
wiring and other equipment necessary to supply electricity for such excess
incidental use requirements at Tenant’s expense by arrangement with Commonwealth
Edison Company or another approved local utility. If Tenant’s actual usage of
electricity for lighting exceeds standard usage, based on the 5 watts per square
foot of rentable area within the Premises for lighting and incidental use, then
Landlord may charge and collect from Tenant a fee for such excess usage, the
amount of such fee to be reasonably determined by Landlord. With respect to
electricity for lighting, electricity for standard building hours per month will
be provided by Landlord as part of Operating Expenses. Tenant shall be billed
monthly for all overtime hours of lighting in excess of standard building hours
per month.”



--------------------------------------------------------------------------------

  (d) The proviso to the penultimate sentence of Section 6(b) of the Original
Lease is hereby deleted in its entirety and the following is inserted in lieu
thereof:

“provided, however, that if such services are so interrupted (not as a result of
an act or omission of Tenant or fire or casualty), at least twenty-five percent
(25%) of the Premises is rendered untenantable for a period of three
(3) consecutive months, and Landlord is unable to substitute other space in the
Building, then Tenant may terminate this Lease upon ten (10) business days prior
written notice to Landlord and, unless such services are restored to the
Premises during such ten (10) business day period, this Lease shall terminate
and the parties shall have no further obligations hereunder.”

 

  (e) Section 6(f) is hereby added to the Lease reading as follows:

“(f) Security. Landlord and Tenant recognize the existence of certain societal
problems which, depending on the circumstances at the time, may necessitate the
employment of certain security measures in the day-to-day operation of the
Premises and Building. Tenant hereby agrees to the exercise by Landlord and its
agents of such security measures, including but not limited to, the search of
all persons entering or leaving the Building, the evacuation of the Building for
cause, suspected cause, or for drill purposes, the denial of any access to the
Building, and other similarly related actions that Landlord deems necessary to
prevent any threat of property damage or bodily injury. Notwithstanding anything
herein to the contrary, the exercise of such security measures by Landlord and
the resulting interruption of service and/or cessation of Tenant’s business, if
any, shall never be deemed an eviction or disturbance of Tenant’s use and
possession of the Premises, or any part thereof, or render Landlord liable to
Tenant for any resulting damages, or relieve Tenant from paying Rent or
performing any of its obligations under this Lease.

Tenant agrees to cooperate with Landlord in complying with the obligations set
forth in the City of Chicago High Rise Building Emergency Procedures Ordinance
(the “Ordinance”) and any and all similar laws and ordinances and the rules and
regulations promulgated pursuant thereto and Tenant agrees to make the necessary
personnel of Tenant available to fulfill the “tenant” obligations under the
aforesaid Ordinance, including, without limitation, those of the Fire Wardens
and Emergency Evacuation Teams (as such terms are defined in the Ordinance).”

 

  (f) Section 6(g) is hereby added to the Lease reading as follows:

“Tenant may install, in accordance with the provisions of Article 8 of the
Original Lease, supplementary air conditioning units in the Premises, and Tenant
shall pay for the cost of installation and maintenance, repair and replacement
thereof. Tenant may obtain condenser water in accordance



--------------------------------------------------------------------------------

with the Condenser Water Addendum attached hereto as Exhibit G (and Exhibit G
shall supersede Exhibit E to the Original Lease). The initial connection fee
shall be waived. Tenant shall pay for all condenser water consumption used
thereby within thirty (30) days after Tenant’s receipt of Landlord’s invoice
therefor. The current charge for condenser water is $250 per ton, per year, but
is subject to change.”

 

  (g) Section 9 of the Original Lease is hereby amended to add a second
paragraph thereto reading as follows:

“Notwithstanding anything in this Lease to the contrary, Tenant covenants and
agrees not to suffer or permit any equipment lien to attach to any of the
fixtures or improvements in the Premises, whether installed and/or paid for by
Landlord or Tenant.”

 

  (h) Section 10(a) of the Original Lease is hereby amended to provide that the
waiver of subrogation is applicable to the deductible under the insurance
policies and accordingly the following is hereby added to the end of the first
sentence thereof: “, it being understood and agreed that the foregoing waiver
shall also apply to the deductible under any such policy.”

 

  (i) Section 12 of the Original Lease is hereby amended to add the following
last paragraph thereto:

“The provisions of this Section 12 shall survive the expiration of the Term or
earlier termination of this Lease or the termination of Tenant’s right to
possession of the Premises.”

 

  (j) Section 15 of the Original Lease is hereby amended to provide that
notwithstanding anything contained in the Amended Lease to the contrary, all
expansion rights, renewal rights, reduction rights, termination rights, and
rights of first offer, shall be deemed personal to the Tenant first named in the
Lease and may not be exercised by any assignee (other than a Permitted
Assignee), subtenant or transferee.

 

  (k) The reference to “fifty percent (50%) of either the 42nd Floor Premises or
70th Floor Premises” in Section 15(c) of the Original Lease is hereby amended to
read “fifty percent of the 49th Floor Premises.”

 

  (l) Section 26(i) of the Original Lease is hereby amended to read as follows:

“(i) Transfer of Landlord’s Interest. Tenant agrees that Landlord has the right
to transfer its interest in the Land and Building and in this Lease. If such a
transfer occurs and such transferee assumes the obligations under this Lease,
Landlord shall automatically be released from all liability under this Lease
arising after the date of such transfer and Tenant agrees to look solely to such
transferee for the performance of Landlord’s obligations hereunder arising after
the date of such transfer. Tenant further acknowledges that the Landlord may
assign its interest in this



--------------------------------------------------------------------------------

Lease to a mortgage lender as additional security and agrees that such an
assignment shall not release Landlord from its obligations hereunder and that
Tenant shall continue to look to Landlord for the performance of its obligations
hereunder.”

 

  (m) Section 26(j) of the Original Lease is hereby amended to read as follows:

“(j) Landlord’s Title. Nothing herein contained shall empower Tenant to commit
or engage in any act which can, shall or may encumber the estate of Landlord.”

 

  (n) Section 26(p) of the Original Lease is hereby amended to read as follows:

“(p) Definition of Landlord. All indemnities of Tenant contained herein which
inure to the benefit of Landlord shall be construed to also inure to the benefit
of (i) Landlord’s beneficiaries if Landlord is a trust, (ii) Landlord’s partners
if Landlord is a partnership, (iii) Landlord’s shareholders, officers and
directors if Landlord is a corporation, (iv) Landlord’s members and managers if
Landlord is a limited liability company, (v) any current or future mortgagees of
the Land and/or Building, (vi) the successors and assigns of any of the
foregoing, and (vii) the respective beneficiaries, shareholders, members,
directors, officers, partners, agents and employees, agents, managers,
affiliates and employees of any persons mentioned in clauses (i) through
(vi) above.”

 

  (o) Section 26(u) and (v) of the Original Lease are hereby deleted in their
entirety.

 

  (p) Section 28 of the Original Lease is hereby amended to read as follows:

“LIMITATION OF LIABILITY. Tenant, and any person claiming an interest in the
Premises through or under Tenant, each agree to look solely to the interests of
Landlord, from time to time in the Land and Building, and no judgments against
such persons may be satisfied out of any other assets. In no event shall
Landlord, (or any of its members, officers, directors, agents, advisors,
managers, shareholders, partners, beneficiaries, affiliates or successors and
assigns) ever have any personal liability for any covenant, agreement,
obligation, warranty, representation, indemnity or undertaking under this Lease
or otherwise or be answerable or liable in any equitable, judicial or
administrative proceeding or order.”

11. Patriot Act. As an inducement to Landlord to enter into this Eighth
Amendment, Tenant hereby represents and warrants that: (i) Tenant is not a
person, group, entity or nation named on any list issued by the Office of
Foreign Assets Control of the United States Department of the Treasury (“OFAC”)
pursuant to Executive Order 13224 or any similar list or any law, order, rule or
regulation or any Executive Order of the President of the United States as a
terrorist, “Specially Designated National and Blocked Person” or other banned or
blocked person (any such person, group, entity or nation being hereinafter
referred to as a “Prohibited Person”); (ii) based solely on statements contained
in Schedules 13D or 13G or Forms 3 or 4



--------------------------------------------------------------------------------

filed with the Securities and Exchange Commission, no more than 5% of Tenant’s
equity securities are owned by any Prohibited Person, (iii) to Tenant’s Actual
Knowledge (as hereinafter defined), Tenant is not owned by any person, group,
entity or nation which is a Prohibited Person, (iv) Tenant is not, directly or
indirectly, controlled by any person, group, entity or nation which is) acting
directly or indirectly for or on behalf of any Prohibited Person; and
(v) neither Tenant, nor any person, group, entity or nation which controls
Tenant, directly or indirectly, has conducted or will conduct business or has
engaged or will engage in any transaction or dealing with any Prohibited Person,
including without limitation any assignment of this Lease or any subletting of
all or any portion of the Premises or the making or receiving of any
contribution of funds, goods or services to or for the benefit of a Prohibited
Person. In connection with the foregoing, is expressly understood and agreed
that (x) any breach by Tenant of the foregoing representations and warranties
shall be deemed a Default by Tenant under Section 22 of the Lease and shall be
covered by the indemnity provisions of Section 12 of the Lease, and (y) the
representations and warranties contained in this subsection shall be continuing
in nature and shall survive the expiration or earlier termination of the Lease.
For purposes herein, “Tenant’s Actual Knowledge” shall mean the actual knowledge
of Julie Creed, Vice President of Investor Relations, as of the date hereof and
without any duty to investigate.

12. License Agreement. Landlord’s predecessor in interest and Tenant are parties
to that certain License Agreement dated as of March 6, 2001, as amended by First
Amendment to License Agreement dated as of November 17, 2009 (together, the
“License Agreement”). Pursuant to the License Agreement, Landlord licensed to
Tenant a path to interconnect Tenant’s data system located in Tenant’s Premises
on the 42nd floor with Tenant’s Premises located on the 70th floor of the
Building. The parties agree that, notwithstanding anything in the License
Agreement to the contrary, the License Agreement (other than any indemnities
contained therein) shall terminate as of Surrender Date.

13. Signage. Subject to Landlord’s reasonable review and approval, Tenant shall
be permitted to install Building standard signage within the elevator lobby on
any full floor leased by Tenant and at the entrance to its Premises on any floor
on which it is then located and within fifteen (15) feet of the entry door to
the 49th Floor Premises. Tenant will also have the right to non-exclusive
Building standard signage on the 33rd transfer floor using Tenant’s corporate
logo, but otherwise in accordance with the Building standards. Attached herto as
Exhibit H is the approved layout and dimensions of Tenant’s signage for both the
49th Floor Premises and the 33rd transfer floor.

14. SNDA. Landlord shall obtain for Tenant a subordination non-disturbance and
attornment agreement from Landlord’s Mortgagee on Mortgagee’s current form, but,
specifically including Mortgagee’s obligation, in the event Mortgagee takes
title to the Building, (i) to deliver the 49th Floor Premises in the Delivery
Condition, and (ii) to recognize Tenant’s set-off right contained in
Section 3(i) of the Work Letter.

15. Rules and Regulations. Without otherwise modifying the terms and conditions
of Section 21 of the Original Lease, the Rules and Regulations attached hereto
as Exhibit E hereby replace and supercede the Rules and Regulations attached to
the Amended Lease.



--------------------------------------------------------------------------------

16. Riser Space. Landlord shall cause its riser management company to work with
Tenant to reasonably accommodate Tenant’s reasonable requirements for riser
space for its communications equipment.

17. Brokers. Tenant represents and warrants to Landlord that neither it nor its
officers or agents nor anyone acting on its behalf has dealt with any real
estate broker, other than U.S. Equities Asset Management, LLC (“US Equities”)
and DTZ (“DTZ”) in the negotiation or making of this Eighth Amendment, and
Tenant agrees to indemnify and hold harmless Landlord from any and all claims,
liability, costs and expenses (including attorneys’ fees) incurred as a result
of any inaccuracy in the foregoing representation and warranty. Landlord
represents and warrants to Tenant that neither it nor its officers or agents nor
anyone acting on its behalf has dealt with any real estate broker, other than US
Equities and DTZ in the negotiation or making of this Amendment and Landlord
agrees to indemnify and hold harmless Tenant from any and all claims, liability,
costs and expenses (including attorneys’ fees) incurred as a result of any
inaccuracy in the foregoing representation and warranty. Landlord shall pay all
of the commissions due to US Equities and DTZ for the Extension Term pursuant to
separate agreement dated May 19, 2014. Each party represents and warrants to the
other that no other commissions are due and payable with respect to the Lease or
this Eighth Amendment (including, without limitation, for the Renewal Options).

18. Section Headings. The various headings of this Eighth Amendment are inserted
for convenience only and shall not affect the meaning or interpretation of this
Eighth Amendment or the Amended Lease.

19. Successors and Assigns. This Eighth Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

20. Governing Law. Interpretation of this Eighth Amendment shall be governed by
the laws of the State of Illinois.

21. No Other Consideration. The mutual obligations of the parties as provided
herein are the sole consideration for this Eighth Amendment and no
representations, promises or inducements have been made by the parties other
than as appear in this Eighth Amendment. This Eighth Amendment may not be
amended except in writing signed by both parties.

22. Counterparts. This Eighth Amendment may be executed in any number of
counterparts and by each of the undersigned on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
put together shall constitute but one and the same Eighth Amendment.

23. Full Force and Effect. Except as modified herein the Lease is hereby
ratified and confirmed and the terms, covenants, conditions and agreements
therein contained remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have set their hands as of the day and
year first above written.

 

LANDLORD 233 S. WACKER LLC, a Delaware limited liability company By:  

/s/ unintelligible

Name:  

 

Its:  

 

TENANT HEIDRICK & STRUGGLES, INC., a Delaware corporation By: /s/ Richard W.
Pehlke Name: Richard W. Pehlke Its: Executive Vice President and Chief Financial
Officer